Electronically Filed
                                                         Supreme Court
                                                         SCPR-XX-XXXXXXX
                                                         23-OCT-2018
                          SCPR-XX-XXXXXXX                02:33 PM

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           IN RE LAWRENCE K. KAMAKAWIWOOLE, Petitioner.


                        ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
  (By Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)

          Upon consideration of the petition to resign and
surrender his license to practice law in the State of Hawai#i
filed by attorney Lawrence K. Kamakawiwoole, pursuant to Rule
1.10 of the Rules of the Supreme Court of the State of Hawai#i
(RSCH), and the affidavits submitted in support thereof, we
conclude Petitioner Kamakawiwoole has complied with the
requirements of RSCH Rule 1.10.    Therefore,
          IT IS HEREBY ORDERED that the petition is granted.
          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that the Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Lawrence K. Kamakawiwoole, attorney number
5062, from the roll of attorneys of the State of Hawai#i,
effective with the filing of this order.
          DATED:   Honolulu, Hawai#i, October 23, 2018.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Richard W. Pollack
                                     /s/ Michael D. Wilson